DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-29 are allowed. 
The magnetic syringe of U.S. Patent 6,706,020 to Urich teaches a magnetic collar but is silent to an electromagnetic coil or magnetic bar in the stopper as claimed in dependent claims 23 and 24, respectively. Regarding claim 29, Ulrich is silent to the plunger assembly with the lyophilizing the liquid component in the supplemental chamber and sealing said second end of said supplemental chamber with said stop. 
EP2399564 to Meechan teaches a piston storage and mixing device with a ball releasably mounted in channel 24 (see paragraph 21) but is silent to an electromagnetic coil or the magnetic bar in the stopper as claimed in dependent claims 23 and 24, respectively. Regarding claim 29, Meechan is silent to the plunger assembly with the lyophilizing the liquid component in the supplemental chamber and sealing said second end of said supplemental chamber with said stop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774